In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00158-CR
        ______________________________



           IN RE: PRINCE BROWN, JR.




           Original Mandamus Proceeding




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                           MEMORANDUM OPINION

            As best as we can understand from his rather convoluted petition for relief, Prince Brown,

Jr., an inmate incarcerated in the Texas Department of Criminal Justice, proceeding pro se,

petitions this Court, requesting that we order the named respondent, Joe Black, the Criminal

District Attorney of Harrison County, to produce and provide him with copies of the arrest offense

reports from several of Brown’s arrests.1

            In order to be entitled to mandamus relief in an action such as this, “the relator must

establish two essential requirements: (1) that the act sought to be compelled is purely ministerial,

as opposed to discretionary or judicial in nature, and (2) no other adequate remedy at law is

available.” Stearnes v. Clinton, 780 S.W.2d 216, 219 (Tex. Crim. App. 1989). Brown has not

provided us with a record that shows that he has made any request of the trial court to perform a

nondiscretionary act. See Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.––Houston [1st Dist.]

1992, orig. proceeding).




1
    Brown does not seek the arrest offense reports relating to any appeal pending before this Court.

                                                             2
       Brown’s petition requests relief which this Court lacks jurisdiction to grant. The petition

requests relief against Black. This Court lacks jurisdiction to issue a writ of mandamus against a

county attorney or a district attorney. See TEX. GOV’T CODE ANN. § 22.221 (Vernon 2004).

Therefore, we deny the petition for writ of mandamus.




                                             Bailey C. Moseley
                                             Justice

Date Submitted:       September 1, 2010
Date Decided:         September 2, 2010

Do Not Publish




                                                3